DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
Applicant’s arguments and claim amendments filed 4/15/2022, regarding the previous 35 USC 103 rejections of claims 1, 2, 4-7 and 15-19 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1, 2, 4-7 and 15-19 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2011/0229777, as disclosed by the Applicant in the IDS forms, hereinafter Mak) in view of Guo (US 2011/0189500) and Claussen et al. (US 2014/0322608, hereinafter Claussen).
Regarding claims 1 and 6, Mak discloses a battery (abstract) comprising: a cathode made of a bicontinuous body having a three-dimensional network structure including a plurality of nanostructures and bonded portions of the nanostructures are fully capable of being deformable (para. 40-42, 85, 88, 119-121 carbon nanotube structure); an anode (para. 119-121 zinc anode); and an electrolyte made of a salt and sandwiched between the cathode (para. 119-121).  However, Mak does not specifically disclose a catalyst of a hydrate of an oxide of at least one metal selected from calcium, iron, manganese, zinc, copper, and molybdenum that is attached on the surface of the cathode and configured to promote discharge on the surface of the cathode and that the cathode nanostructures are flexible structures.  Guo discloses attaching a catalyst of hydrated manganese oxide (a hydrate of an oxide of manganese) on the surface of the cathode and configured to promote discharge on the surface of the cathode of an air battery in order to improve cell performance and have good catalytic activity for reducing oxygen of the air electrode.  (Guo para. 5, 6, 11, 18, 31, and 64).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to attach a catalyst of hydrated manganese oxide (a hydrate of an oxide of manganese) on the surface of the cathode and configured to promote discharge on the surface of the cathode/air electrode of an air battery in order to improve cell performance and have good catalytic activity for reducing oxygen of the air electrode.
However, the combination of Mak and Guo still does not disclose that the cathode nanostructures are flexible structures.  Claussen discloses that carbon nanotube arrayed structures for cathodes can be made to be flexible structures in order to be able to form into desired shapes for electrochemical storage (Claussen para. 328, 331).  Therefore, it would be obvious for one of ordinary skill in the art to have carbon nanotube flexible nanostructures for cathodes in order to be able to form into desired shapes for electrochemical storage.
Regarding claim 2, the combination of Mak, Guo, and Claussen discloses the battery according to claim 1, as shown above, and the combination of Mak, Guo, and Claussen further discloses wherein each of the plurality of nanostructures comprises: one of a nanosheet and a nanofiber, wherein the nanosheet and nanofibers are a network of flexible carbon nanotubes (Mak para. 119-121, Claussen para. 328, 331 see claim 1 rejection).  
Regarding claim 4, the combination of Mak, Guo, and Claussen discloses the battery according to claim 1, as shown above, and the combination of Mak, Guo, and Claussen further discloses wherein the electrolyte is made of an aqueous solution of potassium chloride (para. 109, 119-121)
Regarding claim 5, the combination of Mak, Guo, and Claussen discloses the battery according to claim 1, as shown above, and the combination of Mak, Guo, and Claussen further discloses wherein housing configured to accommodate a cell including the cathode, the electrolyte, and the anode, wherein the housing is made of a naturally degradable material (para. 119-121)
Regarding claims 7 and 15-19, the combination of Mak, Guo, and Claussen discloses the battery according to claims 1-6 as shown above, and the combination of Mak, Guo, and Claussen further discloses that the cathode is an air electrode (Abstract, para. 119-121).

Response to Arguments
Applicant’s arguments and claim amendments filed 4/15/2022, regarding the previous 35 USC 103 rejections of claims 1, 2, 4-7 and 15-19 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1, 2, 4-7 and 15-19 have been withdrawn.  However, a new ground of rejection is presented.

	
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729 
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729